Title: From Thomas Jefferson to Lewis Geanty, 23 January 1802
From: Jefferson, Thomas
To: Geanty, Lewis


          
            Sir
            Washington Jan. 23. 1802.
          
          I recieved last night your favor of the 15th. sincerely a friend to science, and to the promotion of it as the only means of relieving man from the tyranny of body and mind, I should have been happy to have been instrumental to your plans for this purpose. but my duties to the General government are so numerous, that I have been constrained to leave altogether to the states, or to the individuals of the states, those enterprizes which being local, respect them only. the promotion of science is one of those objects not confided to the general government by the grant of powers to them. it remains therefore to the states, who accordingly, each within themselves, are in the practice of establishing or encouraging scientific institutions. Accept my respect & best wishes.
          
            Th: Jefferson
          
        